In re Brown, Harold; — Plaintiffs); applying for writ of certiorari and/or review; Office of Workers’ Compensation, Dist. 7, No. 94-02485; to the Court of Appeal, Fifth Circuit, No. 96-CA-0091.
Writ granted. After reviewing the record in the instant case, this court finds, as did Judge Bowes in dissent, that the record does not contain sufficient evidence to support a dismissal with prejudice of relator’s claim against the defendant-employer. Accordingly, the judgments of the hearing officer and the court of appeal are vacated and set aside. Relator’s claim against the defendant-employer is reinstated, and the case is remanded to the Office of Workers’ Compensation for further proceedings.
VICTORY and TRAYLOR, JJ., would deny the writ.
KNOLL, J., not on panel.